DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 12/14/2020 which is a 371 of PCT/US2018/039688 filed on 06/27/2018.  Claims 1 – 20 are examined.


Information Disclosure Statement
The information disclosure statement filed 05/17/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Non-patent literature cite #1 appears to be written in Korean.  Non-patent literature cite #1 appears to be written in Japanese.  It has been placed in the application file, but the information referred to therein has not been considered.


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Pg. 3, l. 21 and Pg. 4, l. 11 disclosed that Figure 1 illustrated a conventional GTCC.  See MPEP § 608.02(g).  
Figure 3 is objected to under 37 CFR 1.84(1) and 1.84(o) because the same line type, in this case a solid line, was used to illustrate the flow paths of four different fluids: bleed air (1-4 and 1-10-13), fuel (19-18-17-16), exhaust gas (6-7), and organic fluid (2-3-5-14-20-21-22-15-9-8-2 or 2-3-5-14-20-21-22-12-11-8-2).  Applicant is required to illustrate the flow paths of the four different fluids using different line types, e.g., solid line, heavy solid line, double lines, dashed line, dot-dashed line, and dot-dot-dashed line, and include a legend as required by 37 CFR 1,84(o) indicating the specific fluid flow path associated with a particular line type so that a reader would be appraised of the different fluid flow circuits without having to read the entire specification in order to figure out Fig. 3. Appropriate correction is required.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Pg. 7, l. 17 “TCA cooler 32 and ECA cooler 34” is believed to be in error for --TCA cooler 32 and [[ECA]] TCA cooler 34--.
Appropriate correction is required.


Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, l. 5 “in the heat exchanger” is believed to be in error for --in the regasifier heat exchanger-- to avoid confusion as to which heat exchanger is being referred to in Claim 20, l. 5.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, l. 10 and l. 15 “fuel regasification system for converting the fuel from a liquid to a gas”
Claim 1, ll. 12 – 15 “Organic Rankine Cycle (ORC) system configured to: cool compressed air…and heat liquid fuel…”
Claim 10, l. 9 “regasification system for a fuel configured to cool the fluid…”
Claim 16, l. 10 “liquid fuel regasification system”
MPEP2181(I)(A) that “system for” has been held to be non-structural generic placeholders that may invoke 35 U.S.C. 112(f).  Similarly “system configured to” is a non-structural generic placeholders that may invoke 35 U.S.C. 112(f) because “configured to” was a linking word or phrase equivalent to ‘for’.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the following claims:
Claim 15, l. 1 recites the limitation "the heat exchanger".
Claim 20, l. 5 recites the limitation "the liquefied natural gas".
Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 19 recites “further comprising further cooling the compressed air from the compressor of the gas turbine combined-cycle power plant at a second heat exchanger upstream of the first heat exchanger”.  The term “upstream” is indefinite because it is unclear which fluid flow path is being referred to.  A basic heat exchanger has at least two fluid flow paths, the hot fluid flow path that will be cooled and the cold fluid flow path that will be heated.  In Claim 19 the compressed air is equivalent to the hot fluid flow path; however, when the second heat exchanger was located upstream of the first heat exchanger relative to the hot fluid flow path it would be impossible for said second heat exchanger to ‘further cool’ the compressed air because said compressed air would be first cooled by flowing through said second heat exchanger and then flow to the first heat exchanger for additional cooling.  Furthermore, Claim 19 fails to recite that a cold fluid flow path flows through both the first and second heat exchangers.  If different cold fluids flow through the first and second heat exchangers then the meaning of “upstream” is indefinite since two different fluid flow paths cannot be upstream of one another. 
Claim 1, l. 10 and l. 15 limitation “fuel regasification system for converting the fuel from a liquid to a gas”, Claim 10, l. 9 limitation “regasification system for a fuel configured to cool the fluid…”, and Claim 16, l. 10 limitation “liquid fuel regasification system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Pg. 12, ll. 7 – 10 disclosed “fuel regasification system that can comprise a fuel pump for receiving liquefied fuel, a heat exchanger for receiving liquid fuel from the fuel pump, the heat exchanger configured to function as a condenser for the Organic Rankine Cycle system, a trim heater for heating gasified fuel from the heat exchanger”.  The “can comprise” fails to clearly link all the disclosed structures to performing the entire claimed function because the word “can” implies a probability or a possiblilty, i.e., that one or more of the disclosed structures are not required for performing the entire claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2 – 7 depend from Claim 1 and are rejected for the same reason.  Claims 11 – 13 and 15 depend from Claim 10 and are rejected for the same reason.  Claims 17 – 19 depend from Claim 16 and are rejected for the same reason.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1, ll. 12 - 15 limitation “Organic Rankine Cycle (ORC) system configured to: cool compressed air…and heat liquid fuel…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Pg. 3, ll. 1 - 7 disclosed “an Organic Rankine Cycle system for operation with a gas turbine combined-cycle power plant can comprise a fluid pump for pumping a fluid, a heater for heating the fluid pumped by the fluid pump, a turbine for expanding the fluid heated in the heater, a first heat exchanger positioned between the heater and an inlet of the turbine to heat the fluid with compressed air extracted from a compressor of the gas turbine combined-cycle power plant, and a regasification system for a fuel configured to cool the fluid between an outlet of the turbine and an inlet of the pump”.  The “can comprise” fails to clearly link all the disclosed structures to performing the entire claimed function because the word “can” implies a probability or a possiblilty, i.e., that one or more of the disclosed structures are not required for performing the entire claimed function.  Furthermore, as discussed immediately above, the scope of the regasification system is unclear because said “regasification system” also invokes 112(f) interpretation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (2003/0005698A1), as evidenced by Amir et al. (7,900,451) in view of Tomita, Yasuoki et al. (JP2015113725, cited in 02/25/2022 IDS).
Regarding Claim 1, Keller teaches, in Figs. 1 and 2, the invention as claimed, including a gas turbine combined-cycle power plant (500 – Figs. 1 and 2) comprising: a gas turbine engine comprising: a compressor (508) for generating compressed air [function of compressor]; a combustor (506) that can receive a fuel and the compressed air to produce combustion gas [function of combustor]; and a turbine (510) for receiving the combustion gas and generating exhaust gas (arrow from 510 to 512); a heat recovery steam generator (512) for generating steam from water utilizing heat from the exhaust gas (arrow from 510 to 512, function of heat recovery steam generator); a steam turbine (524) for producing power (501, 526) from steam from the heat recovery steam generator (512); a fuel regasification system [Invokes 112(f) interpretation.  Under BRI reads on heat exchangers (314 and 306)] for converting the fuel from a liquid (100 – Para. [0026] – [0027], liquefied natural gas (LNG)) to a gas before entering the combustor (506, Note: the arrows between 528 and 506 should be pointing in the opposite direction, i.e., from 528 to 506 because Para. [0037], second to last line teaches ‘…natural gas is diverted at 528 to fuel combustion chamber 506.’); and an Organic Rankine Cycle (ORC) system (200 – Para. [0028], Para. [0038] teaches that the preferred working fluid was a mixture of 15% methane, 60% ethane, and 25% propane which were all organic molecules with carbon atoms.  As evidenced by Amir, in Col. 9, ll. 60 – 67, Col. 11, ll. 40 – 50, and Col. 12, ll. 10 – 15, methane, ethane, and propane were all known working fluids used in Organic Rankine Cycle (ORC) systems.) configured to: heat liquid fuel (in Heat exchanger 210) entering the fuel regasification system (314 and 306).
Keller, as evidenced by Amir, is silent on said Organic Rankine Cycle (ORC) system configured to: cool compressed air extracted from the compressor (known in the art as ‘bleed air’) to cool the gas turbine engine.  However, Keller further teaches, in Para. [0028], superheaters (218, 224, 228) and that the hot source of the ORC system could be any relatively hot source.  Tomita teaches, in Abstract and Figs. 8 and 9, an Organic Rankine Cycle (ORC) system (50) configured to: cool hot compressed air (CA, 41c) extracted from the compressor (11) in heat exchanger (66c) resulting in colder compressed air that was used to cool the gas turbine engine (10, line CA, 42c to turbines 21, 24, 25, i.e., high temperature part of the gas turbine).  In other words, the hot compressed air was used to heat the organic working fluid of the ORC system (50) thereby resulting in colder compressed air and hotter organic working fluid.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, as evidenced by Amir, with the hot compressed air extracted from the compressor of Tomita being the ‘hot source’ of the ORC system because all the claimed elements, i.e., the ORC system, the gas turbine having a compressor and turbine, bleeding/extracting hot compressed air from the compressor, using the ORC system to cool said bleed/extracted hot compressed air, then using the cooled bleed/extracted compressed air to cool the gas turbine engine, were known in the art, and one skilled in the art could have substituted the compressed air bleed/extraction circuit, taught by Tomita, for the unknown ‘hot source’ of Keller, as evidenced by Amir, with no change in their respective functions, to yield predictable results, i.e., the hot bleed/extracted compressed air from the compressor would have provided heat/thermal energy to the organic working fluid of the ORC system which would have used a portion of said heat/thermal energy to heat the liquid fuel before entering the fuel regasification system.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Re Claim 2, Keller, a.e., by Amir, i.v., Tomita, teaches the invention as claimed and as discussed above, and Keller further teaches, in Fig. 2, wherein the Organic Rankine Cycle system (200) comprises: a fluid pump (214) for pumping a fluid; a heater (216) for heating the fluid pumped by the fluid pump (214); an ORC turbine (220) for expanding the fluid heated in the heater (216); a first heat exchanger (218) positioned between the heater (216) and the ORC turbine (220) to heat the fluid; and a cooling source (100 – LNG, 210) for cooling the fluid between the ORC turbine (220) and the pump (214).  As discussed in the Claim 1 rejection above, the combination of Keller, a.e., by Amir, i.v., Tomita, taught the compressed air extracted from the compressor used to heat the fluid that flowed through the first heat exchanger (218).
Re Claim 7, Keller, a.e., by Amir, i.v., Tomita, teaches the invention as claimed and as discussed above, and Keller further teaches, in Fig. 2, wherein the cooling source comprises the fuel regasification system (100 – LNG, 210).
Regarding Claim 10, Keller teaches, in Figs. 1 and 2, the invention as claimed, including an Organic Rankine Cycle (ORC) system (200 – Para. [0028], Para. [0038] teaches that the preferred working fluid was a mixture of 15% methane, 60% ethane, and 25% propane which were all organic molecules with carbon atoms.  As evidenced by Amir, in Col. 9, ll. 60 – 67, Col. 11, ll. 40 – 50, and Col. 12, ll. 10 – 15, methane, ethane, and propane were all known working fluids used in Organic Rankine Cycle (ORC) systems.) for operation with a gas turbine combined-cycle power plant (500 – Figs. 1 and 2), the ORC system comprising: a fluid pump (214) for pumping a fluid; a heater (216) for heating the fluid pumped by the fluid pump (214); an ORC turbine (220) for expanding the fluid heated in the heater (216); a first heat exchanger (218) positioned between the heater (216) and an inlet of the ORC turbine (220) to heat the fluid; and a regasification system (210) for a fuel (100 – LNG) configured to cool the fluid between an outlet of the ORC turbine (220) and an inlet of the pump (214).
Keller, as evidenced by Amir, is silent on said first heat exchanger (218) heating said fluid with compressed air extracted from a compressor (508) of the gas turbine combined-cycle power plant (500).  However, Keller further teaches, in Para. [0028], superheaters (218, 224, 228) and that the hot source of the ORC system could be any relatively hot source.  Tomita teaches, in Abstract and Figs. 8 and 9, an Organic Rankine Cycle (ORC) system (50) configured to: cool hot compressed air (CA, 41c) extracted from the compressor (11) in heat exchanger (66c) resulting in colder compressed air that was used to cool the gas turbine engine (10, line CA, 42c to turbines 21, 24, 25, i.e., high temperature part of the gas turbine).  In other words, the hot compressed air was used to heat the organic working fluid of the ORC system (50) thereby resulting in colder compressed air and hotter organic working fluid.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, as evidenced by Amir, with the hot compressed air extracted from the compressor of Tomita being the ‘hot source’ of the ORC system because all the claimed elements, i.e., the ORC system, the gas turbine having a compressor and turbine, bleeding/extracting hot compressed air from the compressor, using the ORC system to cool said bleed/extracted hot compressed air, then using the cooled bleed/extracted compressed air to cool the gas turbine engine, were known in the art, and one skilled in the art could have substituted the compressed air bleed/extraction circuit, taught by Tomita, for the unknown ‘hot source’ of Keller, as evidenced by Amir, with no change in their respective functions, to yield predictable results, i.e., the hot bleed/extracted compressed air from the compressor would have provided heat/thermal energy to the organic working fluid of the ORC system which would have used a portion of said heat/thermal energy to heat the liquid fuel before entering the fuel regasification system.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  


Claims 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (2003/0005698A1), as evidenced by Amir et al. (7,900,451) in view of Tomita, Yasuoki et al. (JP2015113725, cited in 02/25/2022 IDS) as applied to Claims 2 and 7 above, and further in view of Mak (2008/0190106A1).
Re Claim 3, Keller, a.e., by Amir, i.v., Tomita, teaches the invention as claimed and as discussed above; except, further comprising a recuperator positioned between the fluid pump and the first heat exchanger to exchange heat between the fluid entering the ORC turbine and the fluid leaving the ORC turbine.  Mak teaches, in Fig. 1, a similar gas turbine combined-cycle power plant having a recuperator (68) positioned between a fluid pump (53) and a first heat exchanger (54) to exchange heat between the fluid entering (13) the turbine (55) and the fluid leaving (14) the turbine (55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, a.e., by Amir, i.v., Tomita, with the recuperator positioned between the fluid pump and the first heat exchanger to exchange heat between the fluid entering the turbine and the fluid leaving the turbine, taught by Mak, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Organic Rankine Cycle system, and Rankine Cycle system having a recuperator positioned between a fluid pump and a first heat exchanger to exchange heat between the fluid entering a turbine and the fluid leaving the turbine, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the recuperator positioned between the fluid pump and the first heat exchanger would have exchanged a portion of the heat of the fluid leaving the ORC turbine to the fluid flowing to the ORC turbine upstream of the first heat exchanger. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 8, Keller, a.e., by Amir, i.v., Tomita, teaches the invention as claimed and as discussed above, and Keller further teaches, in Fig. 2, wherein the fuel regasification system comprises: a heat exchanger (210) for receiving liquid fuel (100 - LNG), the heat exchanger (210) [Examiner notes that the phrase “configured to function as a condenser” is a statement of intended use and the structure of the heat exchanger device as taught by Keller, a.e., by Amir, i.v., Tomita, can perform the function.] configured to function as a condenser for the Organic Rankine Cycle system (200); and a trim heater (314, 306) for heating gasified fuel from the heat exchanger (210).
Keller, a.e., by Amir, i.v., Tomita, as discussed above, is silent on a fuel pump for receiving liquefied fuel and said heat exchanger receiving liquid fuel from the fuel pump.  Mak teaches, in Fig. 1, a similar gas turbine combined-cycle power plant having a fuel pump (51) for receiving liquefied fuel (1 - LNG) and a heat exchanger (52) receiving liquid fuel from the fuel pump (51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, a.e., by Amir, i.v., Tomita, with the fuel pump for receiving liquefied fuel and said heat exchanger receiving liquid fuel from the fuel pump, taught by Mak, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Organic Rankine Cycle system, and a fuel pump receiving liquefied fuel and pumping said liquefied fuel to a heat exchanger, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the fuel pump would have pumped the liquefied fuel to the heat exchanger and through the rest of the fuel flow path. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 9, Keller, a.e., by Amir, i.v., Tomita and Mak, teaches the invention as claimed and as discussed above, and Keller further teaches, in Paras. [0026] and [0027], wherein the liquefied fuel (100) comprises liquified natural gas.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (2003/0005698A1), as evidenced by Amir et al. (7,900,451) in view of Tomita, Yasuoki et al. (JP2015113725, cited in 02/25/2022 IDS) in view of Mak (2008/0190106A1) as applied to Claim 3 above, and further in view of Fisher et al. (5,632,143).
Re Claim 4, Keller, a.e., by Amir, i.v., Tomita and Mak, teaches the invention as claimed and as discussed above; except, further comprising a flue gas heater positioned between the recuperator and the first heat exchanger.  Fisher teaches, in Abstract, Fig. 2, Col. 3, l. 40 to Col. 4, l. 15, and Col. 7, l. 55 to Col. 8, l. 6, a similar Organic Rankine Cycle system (Fig. 2) having a flue gas heater (56), i.e., hot gas turbine exhaust gases was the heat source used to heat the organic working fluid in heat exchanger (56). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, a.e., by Amir, i.v., Tomita and Mak, with the flue gas heater, taught by Fisher, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Organic Rankine Cycle system, and flue gas heater, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., positioning the flue gas heater between the recuperator and the first heat exchanger would have facilitated using a portion of the gas turbine exhaust/flue gases to heat the organic working fluid flowing out of the recuperator and before said working fluid flowed into the first heat exchanger. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).  Fisher teaches, in Col. 7, l. 55 to Col. 8, l. 6, that utilizing gas turbine exhaust/flue gases to heat the organic working fluid in the Organic Rankine Cycle simplified the construction, operation, and maintenance of the overall system thereby permitting reliable and unattended operation.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (2003/0005698A1), as evidenced by Amir et al. (7,900,451) in view of Tomita, Yasuoki et al. (JP2015113725, cited in 02/25/2022 IDS) in view of Mak (2008/0190106A1) as applied to Claim 3 above, and further in view of Berry (9,359,919).
Re Claim 4, Keller, a.e., by Amir, i.v., Tomita and Mak, teaches the invention as claimed and as discussed above; except, further comprising a flue gas heater positioned between the recuperator and the first heat exchanger.  Berry teaches, in Abstract and Figs. 3 and 5, a recuperated Organic (carbon dioxide was the working fluid) Rankine cycle having a flue gas heater (30) positioned between a recuperator (70) and a first heat exchanger (20).  Berry teaches, in Col. 6, ll. 1 – 6, that gas turbine engine waste heat exhaust fluid, i.e., gas turbine exhaust/flue gases, can be the heat source for the flue gas heater (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, a.e., by Amir, i.v., Tomita and Mak, with the flue gas heater positioned between a recuperator and a first heat exchanger, taught by Berry, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Organic Rankine Cycle system, and flue gas heater positioned between the recuperator and the first heat exchanger, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., positioning the flue gas heater between the recuperator and the first heat exchanger would have facilitated using a portion of the gas turbine exhaust/flue gases to heat the organic working fluid flowing out of the recuperator and before said working fluid flowed into the first heat exchanger. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 5, Keller, a.e., by Amir, i.v., Tomita and Mak, teaches the invention as claimed and as discussed above; except, further comprising a second heat exchanger positioned in parallel with the recuperator.  Berry teaches, in Abstract, Figs. 2 – 5, and Col. 4, ll. 45 - 55, a recuperated Organic (carbon dioxide was the working fluid) Rankine cycle having a second heat exchanger (30) positioned in parallel with a recuperator (40) to facilitate improved efficiency with less cycle complexity over a wide range of operating conditions compared to the prior art cycle shown in Fig. 1 that did not have a second heat exchanger positioned in parallel with a recuperator.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, a.e., by Amir, i.v., Tomita and Mak, with the second heat exchanger positioned in parallel with the recuperator, taught by Berry, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Organic Rankine Cycle system, and second heat exchanger positioned in parallel with the recuperator, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., positioning the second heat exchanger in parallel with the recuperator would have facilitated improved efficiency with less cycle complexity over a wide range of operating conditions, Berry - Col. 4, ll. 45 - 55. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (2003/0005698A1), as evidenced by Amir et al. (7,900,451) in view of Tomita, Yasuoki et al. (JP2015113725, cited in 02/25/2022 IDS) as applied to Claim 2 above, and further in view of Tatli et al. (2013/0028365A1).
Re Claim 6, Keller, a.e., by Amir, i.v., Tomita, teaches the invention as claimed and as discussed above; except, wherein the fluid comprises ammonia.  Tatli teaches, in Para. [0024], a similar organic Rankine cycle where ammonia was among the list of working fluids.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, a.e., by Amir, i.v., Tomita, where the ORC working fluid comprises ammonia because all the claimed elements, i.e., the ORC system and ammonia as the working fluid of the ORC system, were known in the art, and one skilled in the art could have substituted the ammonia working fluid, taught by Tatli, for the working fluid of Keller, a.e., by Amir, i.v., Tomita, with no change in their respective functions, to yield predictable results, i.e., the ammonia would be the working fluid, i.e., heat transfer fluid, of the ORC system.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).


Claims 11 – 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (2003/0005698A1), as evidenced by Amir et al. (7,900,451) in view of Tomita, Yasuoki et al. (JP2015113725, cited in 02/25/2022 IDS) as applied to Claim 10 above, and further in view of Berry (9,359,919).
Re Claim 11, Keller, a.e., by Amir, i.v., Tomita, teaches the invention as claimed and as discussed above; except, further comprising a recuperator positioned between an outlet of the pump and an inlet of the first heat exchanger to exchange heat between the fluid entering the ORC turbine and the fluid leaving the ORC turbine.
Berry teaches, in Abstract and Figs. 3 - 5, a recuperated Organic (carbon dioxide was the working fluid) Rankine cycle having a recuperator (40 or 70) positioned between an outlet (2 of 60) of a pump (60) and an inlet (3 of 20) of a first heat exchanger (20) to exchange heat between the fluid entering the (1 of 10) ORC turbine (10) and the fluid (2 of 10) leaving the ORC turbine (10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, a.e., by Amir, i.v., Tomita, with the a recuperator positioned between an outlet of the pump and an inlet of the first heat exchanger to exchange heat between the fluid entering the ORC turbine and the fluid leaving the ORC turbine, taught by Berry, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Organic Rankine Cycle system, and Rankine Cycle system having a recuperator positioned between an outlet of the pump and an inlet of the first heat exchanger to exchange heat between the fluid entering the ORC turbine and the fluid leaving the ORC turbine, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the recuperator positioned between the fluid pump and the first heat exchanger would have exchanged a portion of the heat of the fluid leaving the ORC turbine to the fluid flowing to the ORC turbine upstream of the first heat exchanger. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 12, Keller, a.e., by Amir, i.v., Tomita and Berry, teaches the invention as claimed and as discussed above; except, further comprising a flue gas heater positioned between the recuperator and the first heat exchanger.  Berry further teaches, in Abstract and Figs. 3 and 5, a recuperated Organic (carbon dioxide was the working fluid) Rankine cycle having a flue gas heater (30) positioned between a recuperator (70) and a first heat exchanger (20).  Berry teaches, in Col. 6, ll. 1 – 6, that gas turbine engine waste heat exhaust fluid, i.e., gas turbine exhaust/flue gases, can be the heat source for the flue gas heater (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, a.e., by Amir, i.v., Tomita and Berry, with the flue gas heater positioned between a recuperator and a first heat exchanger, taught by Berry, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Organic Rankine Cycle system, and flue gas heater positioned between the recuperator and the first heat exchanger, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., positioning the flue gas heater between the recuperator and the first heat exchanger would have facilitated using a portion of the gas turbine exhaust/flue gases to heat the organic working fluid flowing out of the recuperator and before said working fluid flowed into the first heat exchanger. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 13, Keller, a.e., by Amir, i.v., Tomita and Berry, teaches the invention as claimed and as discussed above; except, further comprising a second heat exchanger positioned in parallel with the recuperator.  Berry teaches, in Abstract, Figs. 2 – 5, and Col. 4, ll. 45 - 55, a recuperated Organic (carbon dioxide was the working fluid) Rankine cycle having a second heat exchanger (30) positioned in parallel with a recuperator (40) to facilitate improved efficiency with less cycle complexity over a wide range of operating conditions compared to the prior art cycle shown in Fig. 1 that did not have a second heat exchanger positioned in parallel with a recuperator.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, a.e., by Amir, i.v., Tomita and Berry, with the second heat exchanger positioned in parallel with the recuperator, taught by Berry, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Organic Rankine Cycle system, and second heat exchanger positioned in parallel with the recuperator, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., positioning the second heat exchanger in parallel with the recuperator would have facilitated improved efficiency with less cycle complexity over a wide range of operating conditions, Berry - Col. 4, ll. 45 - 55. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).
Re Claim 15, Keller, a.e., by Amir, i.v., Tomita and Berry, teaches the invention as claimed and as discussed above, and Keller further teaches, in Fig. 2, wherein the heat exchanger (210) of the fuel regasification system is [Examiner notes that the phrase “configured to function as a condenser” is a statement of intended use and the structure of the heat exchanger device as taught by Keller, a.e., by Amir, i.v., Tomita and Berry, can perform the function.] configured as a condenser for the fluid (working fluid flowed into storage tank 232 before flowing to pump 214) and a regasifier for the liquefied fuel (100 - LNG).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (2003/0005698A1), as evidenced by Amir et al. (7,900,451) in view of Tomita, Yasuoki et al. (JP2015113725, cited in 02/25/2022 IDS) in view of Berry (9,359,919) as applied to Claim 11 above, and further in view of Mak (2008/0190106A1).
Keller, a.e., by Amir, i.v., Tomita and Berry, teaches the invention as claimed and as discussed above and Keller further teaches, in Fig. 2, wherein the fuel regasification system comprises: a heat exchanger (210) for receiving liquid fuel (100 - LNG) and fluid (ORC working fluid), and a trim heater (314, 306) for heating gasified fuel from the heat exchanger (210).
Keller, a.e., by Amir, i.v., Tomita and Berry, as discussed above, is silent on a fuel pump for receiving liquefied fuel and said heat exchanger receiving liquid fuel from the fuel pump and fluid from an outlet of the recuperator.  Mak teaches, in Fig. 1, a similar gas turbine combined-cycle power plant having a fuel pump (51) for receiving liquefied fuel (1 - LNG) and a heat exchanger (52) receiving liquid fuel from the fuel pump (51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, a.e., by Amir, i.v., Tomita and Berry, with the fuel pump for receiving liquefied fuel and said heat exchanger receiving liquid fuel from the fuel pump, taught by Mak, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Organic Rankine Cycle system, and a fuel pump receiving liquefied fuel and pumping said liquefied fuel to a heat exchanger, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the fuel pump would have pumped the liquefied fuel to the heat exchanger and through the rest of the fuel flow path. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Keller, a.e., by Amir, i.v., Tomita, Berry, and Mak, would have had the said heat exchanger receiving fluid from an outlet of the recuperator because the ORC system (200) taught by Keller was a closed circuit where the organic working fluid was repeated pumped through the closed circuit during operation of the ORC system.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (2003/0005698A1) in view of Tomita, Yasuoki et al. (JP2015113725, cited in 02/25/2022 IDS).
Regarding Claim 16, Keller teaches, in Figs. 1 and 2, the invention as claimed, including a method of operating a gas turbine combined-cycle power plant (500 – Figs. 1 and 2), the method comprising: circulating a working fluid (Para. [0028], Para. [0038] teaches that the preferred working fluid was a mixture of 15% methane, 60% ethane, and 25% propane which were all organic molecules with carbon atoms.) through a closed loop (circuit inside box 200) using a working pump (214); heating the working fluid with a first external heat source (216); cooling a hot heat source fluid at a first heat exchanger (218) with working fluid (line from 216 to 218) heated by the first external heat source (216); expanding the heated working fluid through a turbine (220); generating electrical power (222) with the turbine (220); and condensing (downstream of heat exchanger 210 the working fluid flowed into storage tank 232 before flowing to pump 214) the working fluid leaving the turbine (220) with a liquid fuel regasification system (210).
Keller is silent on said hot heat source fluid being compressed air (known in the art as ‘bleed air’) from a compressor (508) of the gas turbine combined-cycle power plant (500) that was cooled at a first heat exchanger (218) with working fluid heated by the first external heat source (216).  However, Keller further teaches, in Para. [0028], superheaters (218, 224, 228) and that the hot source of the ORC system could be any relatively hot source.  Tomita teaches, in Abstract and Figs. 8 and 9, an Organic Rankine Cycle (ORC) system (50) configured to: cool hot compressed air (CA, 41c) extracted from the compressor (11) in heat exchanger (66c) resulting in colder compressed air that was used to cool the gas turbine engine (10, line CA, 42c to turbines 21, 24, 25, i.e., high temperature part of the gas turbine).  In other words, the hot compressed air was used to heat the organic working fluid of the ORC system (50) thereby resulting in colder compressed air and hotter organic working fluid.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller with the hot compressed air extracted from the compressor of Tomita being the ‘hot source’ of the ORC system because all the claimed elements, i.e., the ORC system, the gas turbine having a compressor and turbine, bleeding/extracting hot compressed air from the compressor, using the ORC system to cool said bleed/extracted hot compressed air, then using the cooled bleed/extracted compressed air to cool the gas turbine engine, were known in the art, and one skilled in the art could have substituted the compressed air bleed/extraction circuit, taught by Tomita, for the unknown ‘hot source’ of Keller with no change in their respective functions, to yield predictable results, i.e., the hot bleed/extracted compressed air from the compressor would have provided heat/thermal energy to the organic working fluid of the ORC system which would have used a portion of said heat/thermal energy to heat the liquid fuel before entering the fuel regasification system.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Re Claim 17, Keller, i.v., Tomita, teaches the invention as claimed and as discussed above, and Keller further teaches, in Fig. 2, wherein heating the working fluid with a first external heat source (216) comprises heating the working fluid with a preheater.  Under BRI the first external heat source (216) reads on a preheater because the first external heat source (216) heat exchanger was the first heat addition to the working fluid downstream of the pump (214) and upstream of the first heat exchanger (218).


Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (2003/0005698A1) in view of Tomita, Yasuoki et al. (JP2015113725, cited in 02/25/2022 IDS) as applied to Claim 16 above, and further in view of Berry (9,359,919).
Re Claim 18, Keller, i.v., Tomita, teaches the invention as claimed and as discussed above; except, further comprising cooling the working fluid leaving the turbine with a recuperator.  Berry teaches, in Abstract and Figs. 3 - 5, a recuperated Rankine cycle having a recuperator (40 or 70) to exchange heat between the fluid entering the (1 of 10) ORC turbine (10) and the fluid (2 of 10) leaving the ORC turbine (10).  In other words, waste heat remaining in the working fluid leaving the turbine would be used in the recuperator to heat the working fluid flowing to the turbine thereby cooling the working fluid leaving the turbine.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, i.v., Tomita, with cooling the working fluid leaving the turbine with a recuperator, taught by Berry, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Rankine Cycle system, and Rankine Cycle system having a recuperator cooling the working fluid leaving the turbine thereby heating the working fluid flowing to the turbine, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., waste heat remaining in the working fluid leaving the turbine would be used in the recuperator to heat the working fluid flowing to the turbine thereby cooling the working fluid leaving the turbine thereby increasing the efficiency of the Rankine Cycle system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (2003/0005698A1) in view of Tomita, Yasuoki et al. (JP2015113725, cited in 02/25/2022 IDS) as applied to Claim 16 above, and further in view of Kupratis et al. (2016/0341126A1).
Re Claim 19, Keller, i.v., Tomita, teaches the invention as claimed and as discussed above; except, further comprising further cooling the compressed air from the compressor of the gas turbine combined-cycle power plant at a second heat exchanger upstream of the first heat exchanger.  Kupratis teaches, in Figs. 3, 4, 6, and 7, Abstract, and Para. [0051], a similar gas turbine where compressed air (241) from a compressor (210) of the gas turbine engine (200) was cooled at a second heat exchanger (253) upstream of a first heat exchanger (250) which was known as a ‘cascaded cooled cooling air system’ since compressed air was cooled in stages in a series of heat exchangers, i.e., a cascade of heat exchangers.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, i.v., Tomita, with further cooling the compressed air from the compressor of the gas turbine at a second heat exchanger upstream of the first heat exchanger, taught by Kupratis, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Rankine Cycle system, and a gas turbine compressor where compressed air was cooled at a second heat exchanger upstream of a first heat exchanger, i.e., cascade cooling, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the compressed air would have been cooled in stages in a series of heat exchangers, i.e., a cascade of heat exchangers, so that the compressed air flowing out of the second heat exchanger would have been colder than the compressed air that flowed out of the first heat exchanger. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (2003/0005698A1) in view of Tomita, Yasuoki et al. (JP2015113725, cited in 02/25/2022 IDS) as applied to Claim 16 above, and further in view of Mak (2008/0190106A1).
Re Claim 20, Keller, i.v., Tomita, teaches the invention as claimed and as discussed above, and Keller further teaches, in Fig. 2, wherein cooling the fluid leaving the turbine (220) with a liquid fuel (100 - LNG) regasification system comprises: a regasifier heat exchanger (210) in thermal communication with the working fluid upstream of the working pump (214); heating the liquefied natural gas (100 - LNG) in the heat exchanger (210) to gasify the liquefied natural gas and condense the working fluid (working fluid flowed into storage tank 232 before flowing to pump 214); heating the gasified natural gas with a trim heater (314, 306 – heat exchangers); and providing (Note: the arrows between 528 and 506 should be pointing in the opposite direction, i.e., from 528 to 506 because Para. [0037], second to last line teaches ‘…natural gas is diverted at 528 to fuel combustion chamber 506.’) the gasified natural gas to a gas turbine (508-506-510) of the gas turbine combined-cycle power plant (500).
Keller, i.v., Tomita, as discussed above, is silent on pumping liquefied natural gas with a fuel pump through said regasifier heat exchanger.  Mak teaches, in Fig. 1, a similar gas turbine combined-cycle power plant having a fuel pump (51) for receiving liquefied fuel (1 - LNG) and a heat exchanger (52) receiving liquid fuel pumped by said fuel pump (51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller, i.v., Tomita, with the pumping liquefied natural gas with a fuel pump through a regasifier heat exchanger, taught by Mak, because all the claimed elements, i.e., gas turbine combined-cycle power plant, Rankine Cycle system, and a fuel pump for pumping liquefied natural gas through a regasifier heat exchanger, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the fuel pump would have pumped the liquefied fuel to the heat exchanger and through the rest of the fuel flow path. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741